The application of the above-named defendant for a review of the sentence of 8 years imposed on April 28,1980, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence is amended to 8 years with the last 4 years suspended and the following conditions adhered to:
*18DATED this 13th day of May, 1982.
(1) that the subject be under the jurisdiction and supervision of the Department of Institutions, Division of Parole, and must abide by their regulations, and
(2) that the subject must at all times conduct himself as a good citizen and obey the laws of the United States and of the various states where he may reside from time to time and also the ordinances of any cities in which he may reside.
Considering the nature of the crime and the presentence report, the subject appears to be a good candidate for rehabilitation and therefore a lighter sentence is justified.
(Subject represented himself.)
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Wheelis